By his motion for rehearing appellant contends that the original opinion was in error in not considering his objection to the introduction of evidence under the search warrant because such objection was not brought forward by bill of exception. The motion quotes from the statement of facts to show that exception was taken to the evidence and contends that it is the duty of this Court to consider the same in the absence of bill of exception. This is not sustained by the authorities. (Art. 760, Code of Criminal Procedure.) For a discussion of this question we refer to Vol. 4, page 204, Tex. Jur., in which it is said, "And except in a matter of fundamental error, it is essential to authorize review, that rulings of the trial court and objections and exceptions thereto be brought up by bills of exception." It is further stated that the bill of exception is not dispensed with because of the fact that the record shows that the ruling would have been error had proper objection been interposed provided it is a matter that may be waived. Certainly the questions under consideration are of a nature that may be waived.
Fundamental errors may be considered though not presented by bills of exception and this includes the sufficiency of the *Page 573 
evidence to support the jury's verdict. The question discussed in the opinion and submitted on motion for rehearing is not fundamental.
There being nothing else presented for consideration the motion for rehearing is overruled.